PER CURIAM.
Article III of the Rules of the Supreme Court of Florida Relating to Admissions to the Bar, effective November 1, be and the same is hereby amended by adding a new section thereto to be known as section 19 (a) to read as follows, viz.:
“If any applicant for admission passes the examination but dies before he takes the oath of admission and receives his certificate, his widow, if liv*413ing, and, if not living, his next of kin shall receive an appropriate certificate of this Court certifying that said applicant had successfully passed the examination and otherwise met the requirements for admission and, had it not been for his death, would have been duly admitted as a member of the Florida Bar; in addition thereto, such person or persons shall be entitled to receive a refund of the amount of money paid to the Board under the schedule of fees fixed by the regulations of the said Board for taking said examination.
“This rule shall apply to all applicants taking the August, 1959 and subsequent examinations.”
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.